Citation Nr: 9906027	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  95-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
March 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim seeking entitlement 
to service connection for PTSD.


FINDING OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has described an in-service stressor which 
was verified by credible supporting evidence.  

3.  The veteran has a clear diagnosis of PTSD and the medical 
examiner provided a link between the veteran's current 
symptomatology and the veteran's verified in-service 
stressor. 


CONCLUSION OF LAW

The veteran has PTSD as a result of active military service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1997). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's DD-214 and service personnel records show that 
he received the Republic of Vietnam Cross of Gallantry with 
Palm and Gold Frame.  His specialty title was cook.  The 
veteran's service personnel records show that he was in 
Vietnam from April 30, 1967 to May 26, 1968 and that he 
served in the  1st Shore Party Battalion, 1st Marine Division.  
While in Vietnam, he was with "H&S Company" until January 
2, 1968, and thereafter was with Company B.  The veteran's 
combat history shows that he participated in Operation 
"Checkers" from January 4-15, 1968, Operation "Hue City" 
from January 30-March 1, 1968, and Operation Houston 
beginning on March 2, 1968.  

A unit history of Company B, 1st Shore Party Battalion, 1st 
Marine Division, noted that on January 29 and 30, 1968 there 
were incoming 120 millimeter rockets and that on January 30 
there were also 82 millimeter mortars, 3 times per day.  On 
January 31, it was noted that there were incoming 120 
millimeter rockets and 82 millimeters mortars all day and 
night, and that one sea hut was completely destroyed by a 120 
millimeter rocket.  

The veteran was hospitalized at the South Beach Psychiatric 
Center in April 1977.  No diagnosis was provided, but it was 
noted that at discharge, the veteran's depression was lifted, 
and no suicidal ideation was evident.  

The veteran was seen at the VA Drenk Mental Health Center in 
July 1994.  The veteran's diagnosis was PTSD, moderate, 
severe, delayed onset. 

The veteran was seen at the VA Medical Center in October 
1994.  The examiner's diagnosis was depressive disorder.  The 
examiner stated that PTSD was not demonstrated.  

Dr. R. H. of the Bayley Seton Hospital submitted a treatment 
summary for the veteran in May 1995.  He noted that the 
veteran was seen from April 1984 to May 1986 as an outpatient 
and diagnosed with generalized anxiety disorder.  

Copies of treatment records from the VA Medical Center were 
submitted from January 1995 to June 1996.  They show that the 
veteran received psychiatric treatment during this time.  

The veteran was afforded a hearing before the RO in February 
1996, a transcript of which has been associated with the 
claims folder.  He described being engaged in an incident 
where he left camp to meet a Vietnamese girl and thereafter 
became involved in a struggle with a kid, whom he killed with 
a knife.  The veteran was not sure why he got the Cross of 
Gallantry.  He speculated that it might have been because a 
convoy he was involved in was ambushed.  He stated that he 
participated in the assault on Hue, but that it was more like 
a backup.  

In February 1996, the veteran submitted pictures of what he 
said used to be a hooch that was destroyed by a rocket.  He 
said that he just made it from the hooch to the bunker before 
the hooch was destroyed.  

In June 1996, a social worker from the Drenk Mental Health 
Outpatient Services submitted a letter indicating that the 
veteran had been a member of the Veteran Readjustment 
Counseling Service since July 1994.  The social worker noted 
that the initial assessment was that the veteran appeared to 
be suffering from symptomatology indicative of PTSD.  

The veteran underwent a VA examination in February 1997.  The 
examiner's diagnosis was PTSD.  The veteran described 
stressors of losing buddies; however he did not know their 
names.  He also had a close call when a hooch that he had 
just left blew up after being hit by a rocket.  He described 
children being killed by accident.  

In August 1997, the RO wrote to the veteran asking that he 
submit information about the date and place where he was 
mortared during Tet in 1968.  

The veteran was afforded a hearing before the RO in May 1998, 
a transcript of which has been associated with the claims 
folder.  He stated that he landed in DaNang, then in November 
went to a place called Camp Eagle, which was situated between 
Phubai Airstrip and Hue itself.  He stated that it was about 
7 miles from Hue.  He stated that they had relieved the 3rd 
Marine Division.  He stated that the only time he saw combat 
was when his convoy ran across a mine in November 1967.  He 
testified that one person was killed and a couple were 
wounded, but indicated that he did not see any of them.  He 
testified that there were rocket attacks on his base that 
evening.  The veteran also described an incident where he 
killed a child while he was AWOL.  He also described an 
incident where the mess hall was peppered with shrapnel and 
people went to their bunkers in February 1968.  He also 
described an incident where a rocket hit his hooch and 
destroyed it completely in February 1968.  He stated that he 
thought a Seabees unit rebuilt the barracks (hooch) that were 
destroyed.  He stated that during the Tet Offensive, he was 
in Phubai and they received mortar and rocket attacks.  He 
thought that the mess hall and barracks (hooch) incident 
happened during Tet.  

In May 1998, the veteran resubmitted photos from his time in 
Vietnam of what he claimed was the destroyed hooch where he 
had been staying right before it was hit by enemy fire.  

In August 1998, the veteran stated that his hooch or hut was 
destroyed by a rocket attack.  







Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible, and the file shows that the VA 
has fulfilled its duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107 (a). (West 1991).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the Court found 
that the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD would vary 
depending on whether or not the veteran engaged in combat 
with the enemy.  Where the VA has determined that the veteran 
did engage in combat with the enemy, his lay testimony, by 
itself, would be enough to establish the occurrence of the 
alleged combat stressor.

As will be explained below, the evidence shows that the grant 
of entitlement to service connection for PTSD is warranted.  
At a VA examination in February 1997, the veteran was 
diagnosed with PTSD.  Therefore, the evidence shows a clear 
diagnosis of PTSD.

One of the veteran's claimed stressors is that a hooch or hut 
that he was staying in was destroyed completely by a rocket 
in February 1968.  The veteran contends that he had just left 
the hooch when it was destroyed. 

The service department evidence does not conclusively show 
that the veteran engaged in combat.  While the evidence shows 
that the veteran served in Company B of the 1st Shore Party 
Battalion, 1st Marine Division in Vietnam, the evidence shows 
that the veteran served as a cook.  Also, the evidence does 
not show that the veteran received the Purple Heart or Combat 
Infantry Badge which could be used as conclusive evidence of 
a claimed in-service stressor.  The evidence shows that the 
veteran received the Republic of Vietnam Cross of Gallantry 
with Palm and Gold Frame.  However, this award is not 
conclusively indicative of a "similar combat citation", 
which again could be used as conclusive evidence of a claimed 
in-service stressor.  Without evidence that the veteran 
engaged in combat or without evidence that the veteran 
received certain combat citation awards, the veteran's 
claimed in-service stressor must be verified by credible 
supporting evidence under 38 C.F.R. § 3.304(f).  

A unit history of Company B, 1st Shore Party Battalion, 1st 
Marine Division was obtained for the period from January to 
March 1968.  Such history noted that on January 31 one sea 
hut was completely destroyed by a 120 millimeter rocket.  The 
difficulty lies in determining whether this by itself is 
enough to constitute "credible supporting evidence" that 
the veteran's claimed in-service stressor actually occurred.  
It is difficult to say with certainty that the destroyed sea 
hut identified in Company B's unit history was the same one 
that the veteran alleges he was staying in.  Such detailed 
records are obviously not available.  Still, the evidence 
shows that the veteran was in Company B when this sea hut was 
destroyed.  The incident happened about the same time that 
the veteran alleged that it happened (the veteran said that 
his hooch was destroyed in February and the unit records show 
that the sea hut was destroyed on January 31).  Finally, the 
veteran has been fairly consistent about the occurrence of 
this in-service stressor.  

Based on all of the evidence of record, there exists an 
approximate balance of positive and negative evidence 
regarding whether there is "credible supporting evidence" 
that the claimed in-service stressor actually occurred.  As 
such, the veteran should be given the benefit of the doubt in 
this matter. 38 U.S.C.A. § 5107(b). 

Regarding medical evidence linking the veteran's PTSD to his 
in-service stressor, the VA examiner in December 1997 listed 
the stressors that the veteran had described.  In particular, 
the VA examiner listed the stressor of the veteran's hooch 
being blown up.  Therefore, this constitutes a link between 
current symptomatology and the stressor of the hooch, or sea 
hut, being blown up.  

In light of a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence linking the veteran's PTSD to 
the combat stressor, his claim of service connection for PTSD 
is granted. 38 C.F.R. § 3.304(f). 


ORDER

Entitlement to service connection for PTSD is granted.







		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

